DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, and 13 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Nakano (WO2018070375) via the English language equivalent Nakano (US20210270473).
	Regarding claim 1, Nakano discloses a heat exchanger (Fig. 2-6 & annotated Fig. 5-6 below, hereinafter Fig. B), comprising: a plurality of heat exchange tube segments (see segments of tubes, 31-34) defining a plurality of fluid pathways (39) therein; a plurality of fins (35) disposed between adjacent heat exchange tube segments of the plurality of heat exchange tube segments; a bend (31b-34b) formed in the plurality of heat exchange tube segments defining a first portion (see portion of tubes on one side of bend) of the heat exchanger disposed at a first side of the bend, and a second portion (see portion of tubes on other side of bend) of the heat exchanger disposed at a second side of the bend opposite the first side; and a support (37a) disposed at or near the bend, the support including: a support base (41a2); and a plurality of support fingers (Fig. B) extending from the support base and into a gap between adjacent heat exchange tube segments of the plurality of heat exchange tube segments, wherein the plurality of support fingers (Fig. B) defining a plurality of open cross-section notches therebetween.


    PNG
    media_image1.png
    834
    789
    media_image1.png
    Greyscale

Fig. B – Annotated Fig. 5-6 of Nakano
Regarding claim 2, Nakano discloses the limitations of claim 1, and Nakano further discloses the bend is a ribbon bend (31b-34b).
	Regarding claim 3, Nakano discloses the limitations of claim 1, and Nakano further discloses the support (37a) is secured (braze ¶[0074]) to at least one heat exchange tube (31-34) segment of the plurality of heat exchange tube segments.
Regarding claim 4, Nakano discloses the limitations of claim 1, and Nakano further discloses the at least one support finger (Fig. B) extends orthogonally from the support base.
Regarding claim 5, Nakano discloses the limitations of claim 1, and Nakano further discloses the at least one support finger (Fig. B) extends from the support base at a finger angle equal to a ribbon angle of the heat exchange tube segments at the bend (the 0 degree angle of the finger/base from the support base, the 0 degree angle of twist of the ribbon) the ribbon angle defined as a degree of twist in the heat exchange tube segments at the bend.
	Regarding claim 7, Nakano discloses the limitations of claim 1, and Nakano further discloses the bend is at a bend angle of 180 degrees (as gleaned from Fig. 2-4). 
Regarding claim 8, Nakano discloses the limitations of claim 1, and Nakano further discloses a first header (36a) fluidly coupled to the plurality of heat exchange tube (31-34) segments at a first end of the plurality of heat exchange tube segments; and a second header (36b) fluidly coupled to the plurality of heat exchange tube (31-34) segments as a second end of the plurality of heat exchange tube segments opposite the first end.
Regarding claim 9, Nakano discloses the limitations of claim 1, and Nakano further discloses the bend (see middle bend 31b-34b; Fig. 3) is located substantially at a midpoint of the plurality of heat exchange tube (31-34) segments between the first end and the second end.
Regarding claim 10, Nakano discloses the limitations of claim 1, and Nakano further discloses the first portion of the heat exchanger (see rejection above) is substantially parallel to the second portion (see rejection above) of the heat exchanger.
Regarding claim 11, Nakano discloses the limitations of claim 1, and Nakano further discloses the plurality of fins (Fig. 2) are absent from the bend.
Regarding claim 13, Nakano discloses the limitations of claim 1, and Nakano further discloses the heat exchanger (Fig. 2-6) is configured as one of a condenser or an evaporator of a vapor compression cycle (heat exchanger of Nakano is capable of operating as a condenser or an evaporator of a vapor compression cycle).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN104110977A) in view of Nakano (WO2018070375) via the English language equivalent Nakano (US20210270473).
	Regarding claim 1, Wang teaches a heat exchanger (Fig. 1-4 & annotated Fig. 2, 4a,4c, below, hereinafter Fig. A), comprising: a plurality of heat exchange tube segments (see segments of tubes, Fig. A) defining a plurality of fluid pathways therein; a plurality of fins (Fig. A) disposed between adjacent heat exchange tube segments of the plurality of heat exchange tube segments; a bend (Fig. A) formed in the plurality of heat exchange tube segments defining a first portion (see portion of tubes in core 1) of the heat exchanger disposed at a first side of the bend, and a second portion (see portion of tubes in core 2) of the heat exchanger disposed at a second side of the bend opposite the first side; and a support (Fig. A) disposed at or near the bend, the support including: a support base (Fig. A); and a plurality of support fingers (Fig. A) extending from the support base and into a gap between adjacent heat exchange tube segments of the plurality of heat exchange tube segments.

    PNG
    media_image2.png
    697
    1042
    media_image2.png
    Greyscale

Fig. A – Annotated Fig. 2, 4(a), 4(c)
Wang does not teach wherein the plurality of support fingers defining a plurality of open cross-section notches therebetween, as Wang teaches wherein the support fingers define a plurality of closed openings therebetween. 
Nakano teaches wherein the plurality of support fingers defining a plurality of open cross-section notches therebetween (see annotated Fig. 5-6 below, hereinafter Fig. B) or wherein the fingers define a plurality of closed openings (44b; Fig. 8 or 144a; Fig. 13) therebetween as functional equivalents, providing a bracket assembly to a bent tube heat exchanger (¶[0074], ¶[0077] & ¶[0101]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include Nakano, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I B).  


    PNG
    media_image1.png
    834
    789
    media_image1.png
    Greyscale

Fig. B – Annotated Fig. 5-6 of Nakano
Regarding claim 2, Wang teaches the limitations of claim 1, and Wang further teaches the bend is a ribbon bend (Fig. A).
	Regarding claim 3, Wang teaches the limitations of claim 1, and Wang further teaches  the support (Fig. A) is secured (¶[0037]) to at least one heat exchange tube (Fig. A) segment of the plurality of heat exchange tube segments.
Regarding claim 4, Wang teaches the limitations of claim 1, and Wang further teaches
 the at least one support finger (Fig. A) extends orthogonally from the support base.
Regarding claim 5, Wang teaches the limitations of claim 1, and Wang further teaches the at least one support finger (Fig. A) extends from the support base at a finger angle equal to a ribbon angle of the heat exchange tube segments at the bend (the 0 degree angle of the finger/base from the support base, the 0 degree angle of twist of the ribbon) the ribbon angle defined as a degree of twist in the heat exchange tube segments at the bend.
	Regarding claim 6, Wang teaches the limitations of claim 1, and Wang, in the embodiment of Fig. 1-4, does not teaches wherein the bend is one of an acute angle or an obtuse angle.   In a separate embodiment (see Fig. 6 (a)), Wang teaches wherein instead of a parallel arrangement of cores 1 and 2, the cores may be positioned as an angle (see acute angle of Fig. 6 (a) between cores 1 and 2 & ¶[0049]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, to provided wherein the bend is one of an acute angle or an obtuse angle, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Wang teaches such heat exchangers are well known to be provided with an angle, rather than parallel (¶[0049]), and the heat exchanger would operate as intended.  Further, one having ordinary skill in the art would appreciate the acute angle heat exchanger as seen in Fig. 6 (a) would provide for a different flow path and geometry than the parallel cores, and would select among known configurations for the heat exchanger geometry and flow path desired.   
Regarding claim 7, Wang teaches the limitations of claim 1, and Wang further teaches the bend is at a bend angle of 180 degrees (as gleaned from Fig. A, 3). 
Regarding claim 8, Wang teaches the limitations of claim 1, and Wang further teaches a first header (4) fluidly coupled to the plurality of heat exchange tube (Fig. A) segments at a first end of the plurality of heat exchange tube segments; and a second header (5) fluidly coupled to the plurality of heat exchange tube (Fig. A) segments as a second end of the plurality of heat exchange tube segments opposite the first end.
Regarding claim 9, Wang teaches the limitations of claim 8, and Wang further teaches
 the bend (Fig. A) is located substantially at a midpoint of the plurality of heat exchange tube (Fig. A) segments between the first end and the second end.
Regarding claim 10, Wang teaches the limitations of claim 1, and Wang further teaches the first portion of the heat exchanger (1) is substantially parallel to the second portion (2) of the heat exchanger.
Regarding claim 11, Wang teaches the limitations of claim 1, and Wang further teaches the plurality of fins (Fig. A) are absent from the bend.
Regarding claim 12, Wang teaches the limitations of claim 1, and Wang further teaches the heat exchanger is substantially C-shaped (see shape thereof, Fig. A).
Regarding claim 13, Wang teaches the limitations of claim 1, and Wang further teaches the heat exchanger (Fig. A) is configured as one of a condenser or an evaporator of a vapor compression cycle (heat exchanger of Wang is capable of operating as a condenser or an evaporator of a vapor compression cycle).  
	 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763